PER CURIAM:
Robert Larry Jeffrey, Jr., a federal prisoner, filed a petition under 28 U.S.C. § 2241 (2000), challenging the validity of his sentence under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). The district court denied the petition for lack of jurisdiction under § 2241. Jeffrey argues on appeal that 28 U.S.C. § 2255 (2000) is inadequate and ineffective to test the legality of his detention, contending that his sentencing claim should be considered in the context of his § 2241 petition. Because Jeffrey does not meet the standard under In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000), we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.